DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
3.	Applicant’s election without traverse of Species 1, Subspecies A in the reply filed on 7/11/2022 is acknowledged.
Information Disclosure Statement
4.	The information disclosure statement filed 4/13/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide an English-language explanation of relevance for DE 102015006040.
Drawings
5.	The drawings are objected to because the Figure 8 text should be English-language, rather than German.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claims 1-12, 14-15 are objected to because of the following informalities:  
Claim 1 recites “Apparatus” (Line 1), which should be changed to –An apparatus--.  
Claims 2-12 each recite “Apparatus” (Each claim: Line 1), which should each be changed to –The apparatus--, respectively.  
Claim 14 recites “an apparatus” (Line 1), which should be changed to –the apparatus--.  
Claim 14 recites “Electric motor” (Line 1), which should be changed to –An electric motor--.
Claim 15 recites “an apparatus” (Line 2), which should be changed to –the apparatus--.  
Claim 15 recites “Method” (Line 1), which should be changed to –A method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7 and 8 each recite the language “in each case”.  It is unclear what element the term “in each case” refers to and how many objects are required.  As an example, claim 1 recites “a gear wheel which is arranged on the shaft, at least two movable pins, and a pin carrier with at least two guides for in each case one pin, wherein in each case precisely one pin is received in a movable manner in at least two of the guides”.  It is unclear if the term “in each case” refers to the guides, pin carrier shaft or gear wheel and how many pins are required.  In addition, regarding claim 1 specifically, it is unclear how the “two movable pins” (Line 4) and “pins” (Line 10) reconcile with the “one pin” (Line 6) and “precisely one pin” (Line 6).  It is also unclear how “one pin” differs from “precisely one pin”.
Claim 1 recites “Apparatus for locking a shaft of an electric motor, comprising a gear wheel which is arranged on the shaft” (Lines 1-3).  It is unclear if a shaft is required and if the shaft must be the shaft of an electric motor.
Claims 5-11 and 15 each recite the limitation "the teeth".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-11 and 15 each recite the limitation "the teeth".  It is unclear how the claimed teeth reconcile with the pins of antecedent claim 1.
Claim 8 recites “wherein in each case one spring, which prestresses the teeth in a movement direction in each case, is arranged on the guides which are fitted with the teeth”.  It is unclear how many springs are required.
Claim 9 recites “comprising at least four teeth which are arranged in respective guides”.  It is unclear how many guides are required.
Claim 14 recites “Electric motor comprising an apparatus according to claim 1”.  As antecedent claim 1 already introduces an electric motor, it is unclear how this claim further limits the claimed invention as required by 35 U.S.C. 112(d).
Claim 15 recites “Method for locking or releasing a shaft of an electric motor using an apparatus according to claim 1 by moving the teeth”.  Antecedent claim 1 introduces “a shaft”, “an electric motor” and “an apparatus”.  It is unclear how many shafts, motors and apparatuses are required.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claim(s) 1-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hekmati et al (US 5,102,613).
As per claim 1, Hekmati et al disclose an apparatus (48) for locking a shaft (24) of an electric motor (42), comprising 
a gear wheel (56) which is arranged on the shaft, at least two movable pins (72, 72b), and a pin carrier (54) with at least two guides (90) for in each case one pin, wherein in each case precisely one pin is received in a movable manner in at least two of the guides (72, 90, Fig. 4), 
wherein the pin carrier is formed at least substantially coaxially in relation to the shaft (54, 24, Fig. 4), and wherein the guides are oriented in such a way that the pins can be positioned in a manner extended in the respective guides for engagement with the gear wheel (Fig. 4, 7; Col. 5, lines 13-30).
As per claim 2, Hekmati et al disclose the apparatus according to claim 1, wherein the pins are designed as teeth with tooth flanks (74).
As per claim 3, Hekmati et al disclose the apparatus according to claim 2, wherein the tooth flanks of the teeth are in contact with flanks of a tooth system (62) of the gear wheel in the event of engagement.
As per claim 4, Hekmati et al disclose the apparatus according to claim 2, wherein at least in each case one of the tooth flanks of at least two of the teeth are in contact with flanks of the tooth system (Fig. 4, 7), wherein the at least two of the teeth are in contact with the corresponding flanks of the tooth system in such a way that holding torques are produced in both rotation directions of the gear wheel (When engaged, the brake members 72, 72b prevent clockwise rotation (Fig. 4, 7; Col. 7, lines 29-49) and inherently provide some resistance to counter-clockwise rotation, although it may be overcome by the motor 42).
As per claim 5, Hekmati et al disclose the apparatus according to claim 1, comprising a coil (102) which is arranged such that at least one of the teeth can be moved in the respective guide due to current flow in the coil.
As per claim 6, Hekmati et al disclose the apparatus according to claim 1, wherein all movable teeth can be moved at the same time (72, 72b, Fig. 4; Col. 5, lines 20-30)
As per claim 7, Hekmati et al disclose the apparatus according to claim 1, wherein the guides, which are fitted with the teeth, are assigned in each case one coil (102) for moving the tooth in the respective guide.
As per claim 8, Hekmati et al disclose the apparatus according to claim 1, wherein in each case one spring (106), which prestresses the teeth in a movement direction in each case, is arranged on the guides which are fitted with the teeth.
As per claim 9, Hekmati et al disclose the apparatus according to claim 1, comprising at least four teeth which are arranged in respective guides (Each brake member 72, 72b has multiple teeth).
As per claim 10, Hekmati et al disclose the apparatus according to claim 1, wherein the teeth have magnetic properties (Col. 6, lines 10-17).
As per claim 11, Hekmati et al disclose the apparatus according to claim 1, wherein the teeth are secured against rotation about their movement axis (98, Fig. 8).
As per claim 12, Hekmati et al disclose the apparatus according to claim 1, wherein the guides are oriented radially with respect to the shaft (90, Fig. 4) and/or the gear wheel is externally toothed (62).
As per claim 14, Hekmati et al disclose an electric motor (Col. 5, lines 13-30) comprising an apparatus according to claim 1.
As per claim 15, Hekmati et al disclose a method (Col 5, lines 13-30) for locking or releasing a shaft of an electric motor using an apparatus according to claim 1 by moving the teeth.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brakes
Mohamed (FR 2996816).
Hertter et al (DE 102010038513).
Kunkel et al (US 2006/0065794).
Pitzer (EP 1291541).
Mohammed-Fakir et al (US 6,394,255).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657